Citation Nr: 1641190	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial noncompensable rating for hepatitis C from January 22 2007 to October 24, 2011; in excess of a 20 percent rating from October 25, 2011; in excess of a 40 percent rating from October 2, 2012; and in excess of a 60 percent rating from September 4, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part granted service connection for hepatitis C and assigned a noncompensable evaluation effective January 22, 2007.  

In a November 2012 rating decision, the rating for hepatitis C was increased to 20 percent effective October 25, 2011, and then to 40 percent from October 2, 2012.  In an April 2015 rating decision, the RO increased the disability rating to 60 percent effective September 4, 2014.

The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  


FINDINGS OF FACT

1.  Prior to October 2, 2012, the Veteran's hepatitis C was manifest by daily symptoms requiring dietary restriction, but not weight loss and hepatomegaly; or incapacitating episodes.

2.  As of October 2, 2012, the Veteran's hepatitis C was manifest by a majority of symptoms which were nearly constantly debilitating. 




CONCLUSIONS OF LAW

1.  From January 22, 2007, to October 24, 2011, the criteria for a 20 percent rating for hepatitis C were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2015). 

2.  From October 25, 2011, to October 1, 2012, the criteria for a rating in excess of 20 percent for hepatitis C were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2015).

3.  From October 2, 2012, the criteria for a 100 percent rating for hepatitis C were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a March 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Hepatitis C (or non-A, non-B Hepatitis), with serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection, is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.

A 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period warrants a 40 percent rating.  A 60 percent evaluation is warranted with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Finally, a 100 percent evaluation is warranted with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain). 

An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354, Note 2.

Service connection for hepatitis C is effective from January 22, 2007.  

In March 2007, a private physician indicated that the Veteran had hepatitis C which was related to his military service.  Thereafter, lay and treatise evidence was received which pertains to the question of etiology of the hepatitis C, but not to the current level of severity of this disability.  

In August 2007, the Veteran was afforded a VA examination.  At that time, he had no jaundice and was nonicteric.  His sclerae were white.  His abdomen was flat and he had no liver edge spleen tip and a normal size liver to percussion.  There was no tenderness in any abdominal quadrant.  He had no dependent edema.  Laboratory tests were conducted.  The examiner stated that the Veteran had chronic hepatitis C; hepatitis C AB was positive in March 2007, now followed with positive RIBA confirmation.

In September 2008, Dr. D.A.H. indicated that the Veteran had been a patient in his practice since 1986.  He contracted hepatitis C while serving in Vietnam.  His recent laboratory tests indicated elevation of his liver enzymes which was likely to be due to his hepatitis.  His last liver biopsy was in 2003 which showed grade 2, stage 111 chronic hepatitis C as well as granulomatous hepatitis.  A further manifestation of his hepatitis resulted in the development of porphyria cutanea tarda in 2003 (a separately service-connected disability).  As the Veteran's liver enzymes had slowly increased since 2003 (ALT 146 in 2003, 187 in 2007), this physician expressed concern that the Veteran might have progressive liver changes that would result in his inability to remain employed.  

In a September 2008 letter, the Veteran's wife indicated that the Veteran's work and social lives were exhausting to him due to the fatigue from the hepatitis C which required medical care and which caused him concern regarding transmitting this disease to others.  She said that he could no longer consume alcohol.  He was also made ill by interferon (PEGAS) so he had to stop taking that medication which had been used to stop progress of the disease.

On October 25, 2011 the Veteran was seen by VA for treatment.  He was seen for a gastrointestinal appointment.  It was noted that the Veteran reported that he had stopped hepatitis C medication therapy due to multiple side effects including nausea, weight loss, and itching.  His primary complaints at this time were fatigue and chronic headaches.  He indicated that he also had mild heartburn and the sensation of food occasionally sticking mid-chest.  He had been on acid reducers in the past but stopped.  He denied, for hematologic purposes, bruising, anemia, recent blood transfusions.  There were no cutaneous stigmata of advanced liver disease.  There was no sonographic evidence of hepatic mass.  The Veteran was reluctant to resume hepatitis C medication at this time due to the fact Interferon and Ribavirin were still used and he had experienced multiple side effects.  

Dr. H. then submitted another letter in June 2012, but it referred to the Veteran's skin condition.  

On October 2, 2012, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran was not on continuous medication for control of the Veteran's liver.  The examiner noted that the Veteran reported that the side effects were intolerable.  The Veteran stated that he has nausea secondary to his hepatitis, and that every medicine he had taken gave him a headache.  The examiner noted that the Veteran had daily fatigue, near-constant and debilitating anorexia, intermittent nausea, near-constant and debilitating arthralgia, weight loss (he had lost 12 pounds in the past year), required dietary restriction, there were other indications of malnutrition, and he had headaches due to the associated skin condition (the skin condition has been separately rated).  He had not had any incapacitating episodes.  The Veteran had signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis consisting of near-constant and debilitating weakness, near-constant and debilitating anorexia, near-constant and debilitating abdominal pain, near-constant and debilitating malaise, and weight loss.  A prior ultrasound right upper quadrant was noted to be unremarkable.  The examiner opined that his hepatitis resulted in fatigue which impaired his ability to perform occupational tasks that required physical labor, or to work more than 4 hours per day.  

In August 2013, the Veteran indicated that he was unable to do more than lay on the couch for 6 weeks out of the year due to his hepatitis C.  In February 2014, his wife stated that the Veteran had constant pain and fatigue and he was unable to maintain employment or any social life.  Thereafter, a letter was received from Dr. H. in which he indicated that the Veteran had lost 20 pounds since his diagnosis of hepatitis C.  A friend also submitted a statement attesting to observations of the Veteran's downhill medical course and his fatigue.

June 2014 outpatient records revealed treatment for hepatitis C.  It was noted that the Veteran's medication had been discontinued 10 years before due to multiple side effects including nausea, weight loss, and itching.  Now the Veteran had mildly elevated transaminases, and otherwise intact synthetic function.  There were no stigmata of liver failure.   

Thereafter, another letter was received from Dr. H. which pertained to the association between hepatitic C and his associated skin disorder which was accompanied by supporting treatise and medical evidence which does not pertain to the level of severity of the hepatitis C.  

Subsequent VA records show continued monitoring of the hepatitis C as well as the skin disorder, porphyria cutanea tarda, which continued to be treated with phlebotomies.

In March 2015, the Veteran was afforded another VA examination which was consistent with the prior examination.  He also had 6 weeks or more incapacitating episodes within the past 12 months.  He had also become a liver transplant candidate.  It was noted that daily fatigue prevented employment.  

The Board finds that for the period from January 22, 2007 to October 24, 2011, the Veteran met the criteria for a 20 percent rating, but no higher.  And, while he continued to meet the criteria for a 20 percent rating from October 25, 2011 to October 1, 2012, he did not meet the criteria for a higher rating during this period.  The medical and lay evidence generally demonstrates that the Veteran had daily fatigue, malaise, and anorexia, requiring dietary restriction.  Since there was no demonstrated weight loss and hepatomegaly or incapacitating episodes, a 40 percent rating was not warranted.  

However, from October 2, 2012, the Veteran demonstrated an increase in his symptoms.  The Board notes that both the 40 and 60 percent ratings require symptoms that he exhibited on a daily basis and a 60 percent rating also requires substantial weight.  See 38 C.F.R. § 4.112 (2015).  The 100 percent rating requires near-constant debilitating symptoms.  In reviewing the medical examinations in particular, the majority of the Veteran's symptoms were of such severity to be nearly constant debilitating.  It is clear to the Board that the Veteran was severely disabled during the period of October 2, 2012, forward due to the severity of those symptoms based on not only the medical evidence, but also the lay evidence.  Accordingly, the Board finds that a 100 percent rating is warranted from October 2, 2012.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 20 percent rating prior to October 2, 2012, and a 100 percent rating as of that date.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hepatitis C, prior to October 2, 2012, re not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There were not any hospitalizations or marked interference with employment.  In fact, it appears that the Veteran was working during that time as he indicated in his substantive appeal that he was unable to report for a VA examination because he was working.  The Board finds that marked interference was not shown based on the record at that time.  Therefore, referral for consideration of an extraschedular rating is not warranted.  As of October 2, 2012, a 100 percent schedular raring has been granted.  


ORDER

From January 22, 2007 to October 24, 2011, a 20 percent rating for hepatitis C is granted, subject to the law and regulations governing the payment of monetary benefits.

From October 25, 2011, to October 1, 2012, a rating in excess of 20 percent for hepatitis C is denied.

From October 2, 2012, a 100 percent rating for hepatitis C is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


